
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 105
		IN THE HOUSE OF REPRESENTATIVES
		
			February 18, 2011
			Mr. Conyers (for
			 himself, Mr. Cohen,
			 Mr. Clay, Ms. Clarke of New York,
			 Mr. Bishop of Georgia,
			 Ms. Fudge,
			 Mr. Hastings of Florida,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Butterfield,
			 Mr. Davis of Illinois,
			 Mr. Carson of Indiana,
			 Ms. Jackson Lee of Texas,
			 Ms. Moore,
			 Mr. Payne, and
			 Ms. Lee of California) submitted the
			 following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Congratulating Kappa Alpha Psi Fraternity,
		  Inc., on the historic milestone of 100 years of serving local and international
		  communities, maintaining a commitment to the betterment of mankind, and
		  enriching the lives of collegiate men throughout the United
		  States.
	
	
		Whereas Kappa Alpha Psi Fraternity, Inc., was founded on
			 January 5, 1911, on the campus of Indiana University in Bloomington, Indiana,
			 by Elder Watson Diggs, John Milton Lee, Byron K. Armstrong, Guy Levis Grant,
			 Ezra D. Alexander, Henry T. Asher, Marcus P. Blakemore, Paul W. Caine, Edward
			 G. Irvin, and George W. Edmonds;
		Whereas the founders of Kappa Alpha Psi were God-fearing,
			 high achieving, serious minded young men who possessed the imagination,
			 ambition, courage, and determination to defy custom and cultural challenges in
			 pursuit of college educations and careers during a period in United States
			 history where such opportunities were not broadly available for
			 African-Americans;
		Whereas Kappa Alpha Psi has since its founding stressed
			 high ideals and the importance of achievement in every field of human endeavor
			 by instilling into African-American youth the noble accomplishment of providing
			 greater service to others and training its members to become a positive
			 influence on their communities and the society at large;
		Whereas since its founding, Kappa Alpha Psi has matured to
			 an organization of over 150,000 college-trained men, with undergraduate
			 chapters located on more than 360 college and university campuses and alumni
			 chapters in more than 340 cities in the United States and 5 foreign
			 countries;
		Whereas Kappa Alpha Psi hosts a biennial Undergraduate
			 Leadership Institute, a comprehensive training and skills enhancement program
			 for the fraternity's top student leaders to aspire them to become positive role
			 models and aspire to serve for the good of society;
		Whereas Kappa Alpha Psi has maintained a partnership with
			 Habitat for Humanity and assists in building a home for a local family in
			 conjunction with each of its biennial national conventions;
		Whereas Kappa Alpha Psi has a partnership with
			 Memphis-based St. Jude Children's Research Hospital and has with the help of
			 the local community and churches been able to raise more than $1,000,000 for
			 the continuation of St. Jude’s mission and has designated the hospital as the
			 primary benefactor of its national fundraising efforts;
		Whereas Kappa Alpha Psi sponsors Kappas on Capitol Hill, a
			 four-day conference for its members in the Washington, DC, designed to increase
			 member awareness of the political process through workshops, seminars, and
			 lectures, as well as inform its members on the importance of the political
			 process in bettering society;
		Whereas Kappa Alpha Psi has emphasized financial literacy
			 in its community-based outreach, implementing two major programs, Credit Abuse
			 Resistance Education (CARE) and Greeks Learning to Avoid Debt (GLAD), in
			 partnership with the National Association of Bankruptcy Trustees, the National
			 Foundation for Credit Counseling, and the National Pan-Hellenic Council;
		Whereas Kappa Alpha Psi, through its Kappa League and
			 National Guide Right programs, has provided thousands of at-risk youth in
			 communities throughout the United States with role models and mentors that
			 encourage them to make positive contributions to, and to take leadership roles
			 in, their communities;
		Whereas since 1990, Kappa Alpha Psi's Kappa Scholarship
			 Fund has provided scholarship grants to over 10,000 high school graduates to
			 assist in furthering their education and has encouraged its undergraduate and
			 alumni chapters to support similar endeavors to broaden the ability of
			 economically disadvantaged youth to aspire to obtain a college
			 education;
		Whereas Kappa Alpha Psi's oldest formal program, its
			 Holiday Food Drive, provides food, clothing, and toys to thousands of low
			 income citizens in many metropolitan and rural communities throughout the
			 United States;
		Whereas Kappa Alpha Psi's national theme of One
			 Kappa, Creating Inspiration: A Call to Service has mobilized Kappa men
			 across the Nation who are leaders in business, education, government, the
			 humanities, arts and entertainment, science, and medicine to become better
			 servant leaders for their respective families and communities, the United
			 States, and the fraternity at large;
		Whereas Kappa Alpha Psi has ongoing partnerships with the
			 United Negro College Fund (UNCF), National Association for the Advancement of
			 Colored People (NAACP), and the National Urban League (NUL);
		Whereas Kappa Alpha Psi provides support to the National
			 Education Association (NEA), National Association of State Boards of Education
			 (NASBE), Association of Fraternity/Sorority Advisors (AFA), North-American
			 Interfraternity Conference (NIC), and the National Pan-Hellenic Council (NPHC);
			 and
		Whereas Kappa Alpha Psi Fraternity, Inc., will hold its
			 Centennial Celebration at its 80th Grand Chapter Meeting in Indianapolis,
			 Indiana, July 5, 2011, through July 10, 2011: Now, therefore, be it
		
	
		That the House of Representatives
			 congratulates Kappa Alpha Psi Fraternity, Inc., on 100 years of serving local
			 communities and enriching the lives of collegiate men throughout the United
			 States.
		
